  Case 17-03651       Doc 35   Filed 01/28/21 Entered 01/28/21 12:26:54               Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                        )               BK No.:      17-03651
KATHERINE KALIL                               )
                                              )               Chapter: 13
                                              )
                                                              Honorable Donald R. Cassling
                                              )
                                              )
               Debtor(s)                      )

 ORDER GRANTING MOTION TO AUTHORIZE DEBTOR TO SETTLE CONFIDENTIAL
       SETTLEMENT, APPROVE COMPENSATION, and SHORTEN NOTICE

       THIS MATTER coming to be heard on the motion of the Debtor, the Court having jurisdiction
over the parties and the subject matter and being duly advised in the premises and due notice having
been given to the parties entitled thereto:

It is hereby ORDERED that:

  1) Debtor's Motion to Authorize Debtor to Settle Confidential Settlement, Approve Compensation,
and Shorten Notice is granted.

   2) The Debtor is allowed to settle her confidential settlement arising from her complaint filed with
the Equal Employment Opportunity Commission.

  3) Ruth Major and The Law Offices of Ruth I. Major, P.C.'s hourly fee of $9,507.18 is approved.

  4) Ruth Major is allowed to disburse the proceeds of the settlement as follows:
     a) $30,000.00 to herself as the contingency payment due from the settlement,
     b) $17,000.00 to the office of the Trustee, and
     c) the remainder to Debtor.

  5) Debtor's request to shorten the notice requirement is granted.

                                                           Enter:


                                                                      Honorable Donald R. Cassling
Dated: January 28, 2021                                               United States Bankruptcy Judge

 Prepared by:
 Robert C. Bansfield Jr., A.R.D.C. #6329415
 David M. Siegel & Assoc., LLC
 790 Chaddick Drive
 Wheeling, IL 60090
 (847) 520-8100
 rbansfield@davidmsiegel.com
